Citation Nr: 0212906	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-24 405	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  (Entitlement to a compensable rating for tinea curis.)

(The issue of entitlement to a compensable rating for tinea 
curis disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 until February 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought 
on appeal.

The Board is undertaking additional development on the issue 
of entitlement to a compensable evaluation for tinea curis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the veteran notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

The veteran's generalized anxiety disorder is currently 
productive of complaints of stressful, nervous feelings, 
sleeping difficulties and occasional auditory and visual 
hallucinations; objective evidence revealed a tense but 
cooperative disposition and depressed mood, with intact 
judgment, no perceptual disorders and no delusional thinking.   



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In March 1994, the veteran raised claims of entitlement to 
service connection for a nervous condition and also for a 
skin condition.  The first claim was considered and denied by 
the RO on a number of occasions, culminating in an appeal to 
the Board.  In April 1997, the Board issued a remand to 
accomplish further development.  Specifically, the RO was 
instructed to schedule the veteran for a VA psychiatric 
examination.  Such an examination was performed in May 1997, 
and based in part on the findings reported, the RO granted 
service connection in a March 1998 rating decision.  The 
veteran was assigned a 30 percent disability evaluation, 
effective March 1994.  Regarding the veteran's skin claim, 
the RO granted service connection on that issue in a December 
1998 rating decision.  The veteran was assigned a 
noncompensable disability evaluation, also effective from 
March 1994.  

In July 2000, the veteran requested increased ratings as to 
his service-connected disabilities.  An October 2000 rating 
decision confirmed both ratings.  The veteran disagreed with 
that determination and initiated an appeal.


Duty to notify/assist  

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his anxiety claim, which included copies of the 
rating actions, a statement of the case issued in October 
2000 and a supplemental statement of the case issued in 
October 2001.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  As a result of such efforts, the claims 
file now includes VA outpatient treatment reports dated July 
1973, February 1991 to June 1995, and from September 1999 to 
August 2001.  Additionally, the veteran was afforded VA 
examinations in July 2000 and September 2001 in connection 
with his claim.  Several earlier VA examinations are also of 
record.  The claims file also contains private medical 
evidence, including treatment reports dated from July 1973 
until May 1984 from Cook County Hospital, though they are too 
historically remote to have bearing on the issue in this 
appeal.  Finally, a transcript of the veteran's July 2002 
hearing before the undersigned is of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot. 

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Generalized anxiety disorder is rated by applying the 
criteria in 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

Evidence of record indicates the veteran last worked in the 
1980's.  He suffered a severe back injury at work 
necessitating surgical repair.  

Upon examination in July 2000, the veteran presented with 
complaints of sleeping problems.  The veteran reported that 
he had not slept for two days, due to his nervousness.  He 
stated that he was frustrated with his inability to secure 
employment.  The veteran stated that he no longer felt 
apprehensive about anything.  He stated that he felt as 
though he could "go into a pack of wolves and tear them 
up."  He reported anger, and a desire for confrontation, so 
that he might have an opportunity to act out violently.  He 
stated that he felt poorly treated by everybody and that he 
felt as though he was "not worth a damn."  The veteran 
denied crying spells, but stated that he felt a great deal of 
pain, anxiety and hurt.  He indicated a desire to commit 
violence.  The veteran reported difficulty falling asleep, 
but denied nightmares or unusual fears.  He had no difficulty 
concentrating or making decisions.  The veteran denied a 
history of suicide, and had no plans in that regard. The 
veteran described himself as being very suspicious.   

Objectively, the veteran's disposition was angry but he 
became pleasant as the interview progressed.  His speech was 
spontaneous and his mood seemed smoldering.  Regarding his 
affect, the veteran averted his gaze throughout the majority 
of the interview.  He denied auditory and visual 
hallucinations but complained of ringing in his ears.  There 
was no evidence of any systematized delusional thinking.  His 
judgment appeared intact.  The examiner commented that the 
veteran expressed a great deal of anger.  The veteran was 
diagnosed with anxiety disorder, and a GAF of 61 to 65 was 
assigned.  

The veteran was next examined by VA in September 2001.  The 
veteran reported feeling very "stressed out."  He further 
reported a fear of going outside.  He stated that leaving the 
house made him nervous.  According to the veteran, his 
fearfulness and anxiety were worsening.  He also stated that 
he had no social life.  The veteran stated that he had not 
attempted suicide.  When asked if he had any plans to do so, 
he replied by saying, "who knows."  When asked if he had 
suicidal intent, the veteran stated that he did not know.  He 
also complained of having trouble falling asleep.  When he 
was able to fall asleep, it would last for only about 3 
hours.  He would then awaken for unknown reasons.  His 
appetite and libido were unimpaired.  He reported depression.  

Upon objective examination, the veteran's disposition was 
tensed and almost defensive, but he was generally 
cooperative.  His grooming and hygiene appeared satisfactory.  
There was no evidence of any perceptual disorder.  However, 
on exploration, the veteran indicated that he occasionally 
heard a male voice saying "something violent."  Also, the 
veteran reported experiencing movement in the periphery of 
his vision, and then when he looks there is nothing there.  
There was no evidence of any systematized delusional 
thinking.  The veteran declined to complete serial 3s, 
stating that he could not concentrate.  He was able to state 
the days of the week in reverse order without any difficulty.  
The veteran's recall was fine and his judgment appeared 
intact.  The diagnosis was anxiety disorder.  The veteran's 
GAF was assessed at 50 to 65.  

The veteran testified at a hearing before the undersigned in 
July 2002.  At that time, the veteran stated that he felt 
isolated.  He had little contact with other people, and no 
social life.  The veteran further reported continued 
difficulty sleeping and stated that he heard voices on a 
daily basis.  The voices were male and would speak of 
violence.  He stated that he had been hearing such voices for 
about 5 to 10 years.  The veteran stated that he did not talk 
with any psychiatrists or psychologists about that problem 
until his last VA examination.  He added that he would see 
things out of the corner of his eyes that were not really 
there.  When asked if he ever had violent thoughts, the 
veteran responded by saying "most of the time."  He also 
contended that he had problems with his memory.  

Regarding employment, the veteran stated that he was 
unemployed and that his anxiety disorder prevented him from 
getting a job.  Specifically, the veteran stated that his 
fear of being in the open with people precluded employment.  
The veteran had last worked in May 1985, as a merchandise 
handler at Sears.  His place of employment was a warehouse.  
He stated that he left that job due to panic attacks.  The 
veteran stated that subsequently he had tried to obtain 
employment at the Post Office and was turned down on 3 
occasions.  With respect to his educational background, the 
veteran indicated that he had a GED.  He has no vocational 
training. 

Analysis

The veteran seeks a disability rating in excess of the 
currently assigned 30 percent for generalized anxiety 
disorder.  As discussed above, in order for the next higher 
rating of 50 percent to be assigned, the evidence must 
demonstrate or approximate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Upon review of the medical evidence, the Board notes that 
some of the symptomatology meeting the criteria  for the 
next-higher 50 percent rating have been exhibited.  For 
example, the Board acknowledges that the veteran complained 
of memory impairment at his hearing before the undersigned in 
July 2002, although  objectively, his recall was noted to be 
satisfactory when examined in August 2001.  The evidence also 
noted panic attacks, as at his July 2002 hearing, the veteran 
cited such attacks as the reason why he terminated his last 
job.  Furthermore, the evidence reflects disturbance in mood.  
This was noted upon examination in July 2000, where the 
veteran was described as harboring a great deal of anger.  At 
that time, the veteran explained that he had desires to 
engage in violence.  

Despite the existence of some symptomatology that meet the 
criteria for a 50 percent disability evaluation under 
Diagnostic Code 9400, the veteran's overall disability 
picture is most nearly approximated by the veteran's 
presently assigned 30 percent rating.  In so deciding, the 
Board observes that the medical evidence of record contains 
no findings of flattened affect.  Findings of circumstantial, 
circumlocutory, or stereotyped speech are similarly absent.  
Moreover, the July 2000 VA examination noted that the veteran 
had no impairments in concentration or decision making.  Upon 
examination in July 2000 and August 2001, his judgment was 
intact.  Additionally, the evidence did not reveal impairment 
in abstract thinking.  Given the absence of all of these 
symptoms, the severity of the veteran's generalized anxiety 
disorder is not sufficient to warrant an increased rating at 
this time.

Further supporting the conclusion that the veteran is not 
entitled to an increased disability rating for his 
generalized anxiety disorder are the GAF scores assigned to 
the veteran upon examination in July 2000 and August 2001.  
On the first occasion he was assessed a GAF of 61 to 65.  At 
the latter examination, he was assessed a GAF of 50 to 65.  
The first range represents only mild symptoms, and 
contemplate an individual who is generally functioning pretty 
well.  The August 2001 GAF had the same upper limit, but did 
have a more pronounced lower limit of 50.  The Board notes 
that scores ranging from 41 to 50 reflect serious symptoms, 
such as suicidal ideation, or any serious impairment in 
social, occupational or school functioning, such as a lack of 
friends and an inability to keep a job.  However, the Board 
notes that the score of 50 is the best possible score within 
this range.  Moreover, the fact that the examiner still 
placed an upper limit of 65 on the veteran's functioning, 
reflecting mild symptomatology, tempers the implication of 
the score of 50.  Therefore, the GAF findings, when viewed in 
light of the clinical findings, do not justify an increased 
rating in this case.  

In finding that the criteria for the next-higher 50 percent 
evaluation have not been met, the Board is cognizant of the 
fact that the evidence reveals some symptomatology consistent 
with ratings of 70 and even 100 percent under Diagnostic Code 
9400.  For example, the August 2001 VA examination suggested 
suicidal ideation.  Specifically, when asked if he had any 
plans of suicide, the veteran responded by saying "who 
knows."  When asked if he had suicidal intent, the veteran 
stated that he did not know.  However, the Board notes that 
the veteran did not expressly state a suicidal intent at that 
time, or during any other treatment.  Also, the veteran 
complained of auditory and visual hallucinations when 
examined by VA in August 2001, and again at his July 2002 
hearing.  He claimed to hear voices on a daily basis, and 
explained that those voices expressed violent thoughts.  He 
also would detect movement in the periphery of his vision, 
when in actuality there was nothing there.  However, the 
Board is not highly persuaded with respect to those 
complaints, as they contradict other evidence of record.  For 
example, at his July 2002 hearing, the veteran stated that he 
had heard voices for the past 5 to 10 years.  Yet at his July 
2000 VA examination the veteran explicitly denied any 
auditory or visual hallucinations.  Furthermore, the file 
contains no evidence that the veteran ever complained of such 
symptomatology when treated over the years by VA mental 
health care providers.  Thus, given these factual 
inconsistencies, the mere complaint of hallucinations, not 
supported objectively in the record, does not warrant a 
higher disability evaluation.  

In summation, the evidence of record most nearly approximates 
the veteran's presently assigned 30 percent rating under 
Diagnostic Code 9400.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, while the record demonstrates that the veteran has 
not worked for several years, it is clear that he left 
employment due to a severe, nonservice connected back 
disability.  The evidence does not reflect that the veteran's 
generalized disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In this 
regard, the Board points out that the assigned GAF scores 
clearly indicate that clinician's who evaluated him did not 
believe the veteran's service connected psychiatric 
disability would not keep him from employment.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 30 percent for generalized anxiety 
disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

